Citation Nr: 1522926	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent rating for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in May 2011 (which, in pertinent part, granted service connection for PTSD, rated 30 percent) and in February 2015 (which denied entitlement to TDIU).

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in an March 2013 statement of the case (SOC), additional pertinent evidence was added to the Veteran's claims file.  The Veteran filed his substantive appeal in April 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 31, 2014, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.  

2.  Since March 31, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, isolation, flashbacks, and nightmares; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to March 31, 2014, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Since March 31, 2014, the criteria for a rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service and post-service treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with his claims file. 

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected PTSD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in November 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher Rating

The Veteran contends that, since the date of service connection, his PTSD has been more severe than indicated by his currently assigned rating and that an increased disability rating is therefore warranted.    

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In addition to his PTSD, private treatment records show the Veteran has a diagnosis of recurrent major depressive disorder.  No examiner has separated the effects of the Veteran's PTSD from the recurrent major depressive disorder.  Accordingly, the Board will attribute all psychiatric symptoms to the Veteran's service-connected PTSD.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Prior to March 31, 2014

Following a review of the relevant evidence of record prior to March 31, 2014, which includes VA treatment records, the Veteran's lay statements, private treatment records, and a February 2011 VA examination report, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.

The evidence shows that for the period on appeal before March 31, 2014, the Veteran's PTSD was productive of chronic sleep impairment, nightmares, intrusive thoughts, irritability and anger without violent episodes, hyperstartle response, hypervigilance, avoidance behavior, and social detachment.  Prior to March 31, 2014, the evidence does not show characteristics of a 50 percent rating, including circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  Rather, his speech, long-term and short-term memory, thought processes and perceptions, and his judgment were unremarkable.  He was clean and neatly groomed, and cooperative with his examiners.  He consistently denied suicidal and homicidal ideation. 

As to social impairment, the evidence shows that the Veteran had a strained relationship with his wife of over twenty-five years.  The February 2011 VA examiner noted that the Veteran experienced feelings of detachment and estrangement from others; however, the Veteran reported having a good relationship with his live-in children and his employees.  Moreover, the 2011 VA examiner found no difficulty with recreation or leisurely pursuits.  At the March 19, 2014 SSA examination, he reported avoiding crowds and traffic.  Thus, while he has had some social impairment, his symptoms result in no more than an occasional decrease in social functioning as the evidence shows that he was able to establish and maintain effective social relationships.    

As to impaired impulse control, the Veteran has consistently reported irritability.  A January 2012 private treatment progress note reflects a reported outburst at work and with his wife.  However, the evidence shows no history of violence.  Further, the private physician noted good judgment and insight.  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control sufficient to warrant a higher evaluation.

As to occupational impairment, during his February 2011 VA examination, the Veteran indicated that he was self-employed as a landscaper.  He reported a positive relationship with his two employees and that he has not lost any time from work due to PTSD.  Subsequently, the Veteran indicated that he stopped working in March 2013 due to severe sleep disturbances.  However, the evidence of record indicates that the Veteran's PTSD does not prevent him from working in environments with minimal social contact as he has adequate social skills.  See March 2014 SSA records at 13.  

Additionally, the Veteran expressed difficulty in adapting to stressful situations.  The Veteran reported having difficulty dealing with his mother's and mother in-law's health issues and his own financial issues.  Although the March 2011 private examiner noted conflict specific anxiety, he found the Veteran's symptoms to be mild.  The evidence does not indicate that his difficulties with adapting to stressful situations are so severe to warrant a higher disability rating.  

As to other symptoms indicative of a higher rating, while VA treatment records and examination reports note complaints of depression, the Veteran reported to the 2011 VA examiner that he experienced depressive feelings only "on and off."  To the extent that the Veteran exhibited disturbances in motivation or mood, those symptoms are accounted for in the current 30 percent rating.  

The February 2011 VA examiner opined that the Veteran's psychiatric symptoms produced occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms but is generally satisfactory functioning, with normal routine behavior, self-care and conversation.  Further, in March 2013, the Veteran reported to his private treatment provider that his medication helped to control his symptoms.  Such findings correspond to a 30 percent evaluation under the rating criteria.

As demonstrated, even when considering the Veteran's complaints of recurrent distressing dreams, sleep impairment, hypervigilance and avoidance, the Veteran's PTSD symptoms had minimal impact on his social and occupational functioning.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  At no time during this period did the Veteran display occupational and social impairment with reduced reliability and productivity, occupational and social impairments with deficiencies in most areas, or total occupational and social impairment. 

During this period, his GAF score ranged from 50 to 65, reflecting mild to moderate symptoms, which is contemplated by a 30 percent rating.  This is consistent with the symptoms shown by the evidence throughout the appeal period.  Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the mental status examinations, have most nearly approximated the criteria for a 30 percent rating prior to March 31, 2014.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since March 31, 2014

After a review of the medical and lay evidence, the Board finds that since March 31, 2014, the criteria for a higher rating of 50 percent are met.  During this period, the evidence shows that the Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, derepressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; good judgment; absence of violence; consistent denial of homicidal and suicidal ideation; and thought content free of obsessive thoughts.  His hygiene was appropriate and within normal limits.  Notably, the November 2014 VA examiner did not find that the Veteran had deficiencies in most areas.

The Veteran has continued to seek individual mental health therapy every two to three months from February 2014 to October 2014.  See View Point Health records.  It is noted that the Veteran takes medication to treat his PTSD symptoms.  

In March 2014, the Veteran's private psychiatrist, Dr. Gangiano, noted a worsening of the Veteran's symptoms.  Specifically, he noted marked interference with the ability to respond appropriately to changes in a routine work setting, to make judgments on complex decisions, carry out complex instructions and interact appropriately with the public, supervisors, and co-workers.  Dr. Gangiano assigned a GAF score of 45, indicating severe symptoms.  

In October 2014, the Veteran's spouse submitted a letter documenting the Veteran's sleep impairment, irritability, and social isolation.  

While the Veteran experienced disturbances of mood and motivation, his depression during this period was not so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  Treatment records during this period show reported mood improvement with medication.

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability affecting his relationships, he has not been physically violent.  The evidence does not show impaired impulse control (such as unprovoked irritability with periods of violence).  Thus, while the Veteran struggles with irritability, the Board finds that there is no evidence of impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.  Further, he is not a persistent danger to himself or others, as evidenced by his ongoing ability to maintain close relationships with his children and wife, and he has denied current suicidal and homicidal ideation.  

The Veteran's symptoms also do not more nearly approximate a rating of 100 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  There is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for own occupation, or own name; or disorientation to time or place.  Rather, VA examination reports and treatment notes show thought content free of hallucinations and delusions, a pleasant demeanor, the absence of violence, and frequent denial of homicidal and suicidal ideation.  His appearance and hygiene were optimal.  

The November 2014 VA examiner opined that the Veteran's psychiatric symptoms produced occupational and social impairment with reduced reliability and productivity.  

Moreover, the Veteran's GAF scores during this appeal period range from 45 to 63, reflecting mild to serious symptoms, consistent with both the Veteran's symptoms and a 50 percent rating.  Based on the foregoing, the Board finds that since March 31, 2014; the Veteran's social and occupational impairment produced reduced reliability and productivity due to symptoms most nearly approximating a 50 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


Other Considerations

Due consideration has been given to Fenderson and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD symptoms such as depressed mood, chronic sleep impairment, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to March 31, 2014, is denied.  

Effective March 31, 2014, a 50 percent evaluation, but no higher, for PTSD is granted subject to the law and regulations governing payment of monetary benefits.


REMAND

Regarding the claim for entitlement to a TDIU, in February 2015 the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to entitlement to a TDIU.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, and after undertaking any additional action as may become indicated, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


